Citation Nr: 0922263	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right knee strain, 
currently rated 10 percent disabling.

2.  Entitlement to an increased rating for left knee strain, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Veteran's appeal was 
remanded by the Board for further development in September 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
the current level of severity of the Veteran's bilateral knee 
disability, as well as an etiological opinion regarding the 
Veteran's diagnosis of degenerative joint disease, left knee.

The Veteran is currently service connected for bilateral knee 
strain, and assigned a 10 percent disability rating for each 
knee.  During his most recent VA examination, the examiner 
noted that x-ray evidence revealed degenerative changes to 
the left knee (with a normal right knee).  The Veteran was 
diagnosed with chondromalacia, bilaterally, with degenerative 
joint disease in the left knee.  However, the examiner did 
not provide an opinion as to whether the current diagnosis of 
degenerative joint disease, left knee, is secondary to the 
Veteran's service-connected left knee disability.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  As 
such, this case should be remanded for an etiological opinion 
regarding degenerative joint disease, left knee, as well as a 
current assessment of the Veteran's bilateral knee 
disability.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination to determine the nature and 
etiology of his current degenerative 
joint disease, left knee, as well as an 
assessment of the current severity of the 
Veteran's service-connected, bilateral 
knee disability.  After examination and 
review of the claims folder, the examiner 
should address the following:

a)	Identify all bilateral knee 
disabilities.

b)	As to each diagnosed disorder, 
to specifically include 
degenerative joint disease of 
the left knee, indicate whether 
it is at least as likely as not 
that any current disorder(s) 
originated either during active 
service or are otherwise related 
to his currently-service-
connected bilateral knee strain.  

c)	For any current knee disability 
that was neither caused by the 
Veteran's period of active 
service, nor his service-
connected bilateral knee strain, 
the examiner should address 
whether it at least as likely as 
not that degenerative arthritis, 
left knee, or any other 
identified disorder, has been 
aggravated as a result of the 
service-connected knee strain. 

d)	Assess the current severity of 
the Veteran's service-connected 
bilateral knee strain.

The claims file must be made available to 
the examiner(s) and the examiner(s) 
should indicate in his/his report whether 
or not the claims file was reviewed.  A 
rationale for any opinion expressed 
should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


